Exhibit 10.47

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of September 16,
2019, is entered into by and between Helix TCS, Inc., a Delaware corporation
(the “Company”), and RedDiamond Partners, LLC (as the “Lender”). Capitalized
terms used in this Agreement and not otherwise defined shall have the meanings
ascribed to them in Section 1.

 

W I T N E S S E T H:

 

WHEREAS, the Company and the Lender are executing and delivering this Agreement
in accordance with and in reliance upon the exemption from securities
registration for offers and sales to accredited investors afforded, inter alia,
by Rule 506 under Regulation D (“Regulation D”) as promulgated by the United
States Securities and Exchange Commission (the “SEC”) under the Securities Act
of 1933, as amended (the “1933 Act”), and/or Section 4(a)(2) of the 1933 Act;

 

WHEREAS, the Lender wishes to lend funds to the Company, subject to and upon the
terms and conditions of this Agreement and acceptance of this Agreement by the
Company, the repayment of which will be represented by a 10% Fixed Convertible
Promissory Note of the Company (the “Note”), on the terms and conditions
referred to herein; and

 

NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1. AGREEMENT TO PURCHASE; WARRANTS; DEFINITIONS.

 

a. Purchase.

 

(i) Subject to the terms and conditions of this Agreement and the other
Transaction Agreements, the Lender hereby agrees to loan to the Company the Loan
Amount of $450,000.00 (the “Loan Amount”) via a note that will mature 9 months
from the date of issuance.

 

(ii) The obligation to repay the loan from the Lender shall be evidenced by the
Company’s issuance of the Note, which shall be in the form of Annex I, annexed
hereto.

 

(iii) The loan to be made by the Lender and the issuance of the Note to the
Lender and the other transactions contemplated hereby are sometimes referred to
herein and in the other Transaction Agreements as the purchase and sale of the
Securities (as defined below), and are referred to collectively as the
“Transactions.”

 

b. Warrants. In consideration for acting as financing agent hereunder, the
Lender shall receive warrants to purchase 25,000 shares of Common Stock (the
“Warrant”). The Warrant will have an exercise price of $1.00 per share, be
exercisable for five (5) years from issuance and shall be substantially in the
form of Annex I.1 hereto.

 





 

 

c. Certain Definitions. As used herein, each of the following terms has the
meaning set forth below, unless the context otherwise requires:

 

“Affiliate” means, with respect to a specific Person referred to in the relevant
provision, another Person who or which controls or is controlled by or is under
common control with such specified Person.

 

“Certificates” means the Note, duly executed by the Company and issued pursuant
to the terms of this Agreement in the name of the Lender.

 

“Closing Date” means the date of the closing of the Transactions, as provided
herein.

 

“Common Stock” means the Company’s common stock, par value $0.001 per share.

 

“Company Control Person” means each director, executive officer, promoter, and
such other Persons as may be deemed in control of the Company pursuant to Rule
405 under the 1933 Act or Section 20 of the 1934 Act (as defined below).

 

“Holder” means the Person holding the relevant Securities at the relevant time.

 

“Last Audited Date” means December 31, 2017.

 

“Lender Control Person” means each director, executive officer, promoter, and
such other Persons as may be deemed in control of the Lender pursuant to Rule
405 under the 1933 Act or Section 20 of the 1934 Act.

 

“Material Adverse Effect” means an event or combination of events, which
individually or in the aggregate, would reasonably be expected to (w) adversely
affect the legality, validity or enforceability of the Securities or any of the
Transaction Agreements, (x) have or result in a material adverse effect on the
results of operations, assets, prospects, or condition (financial or otherwise)
of the Company and its subsidiaries, taken as a whole, (y) adversely impair the
Company’s ability to perform fully on a timely basis its obligations under any
of the Transaction Agreements or the transactions contemplated thereby, or (z)
materially and adversely affect the value of the rights granted to the Lender in
the Transaction Agreements.

 

“Person” means any living person or any entity, such as, but not necessarily
limited to, a corporation, partnership or trust.

 



2

 

 

“Principal Trading Market” means the OTCQB or such other market on which the
Common Stock is principally traded at the relevant time, including the OTC Pink
marketplace.

 

“Registrable Securities” means the Shares, unless such shares can then be sold
by the Holder without volume or other restrictions or limit.

 

“Registration Rights Provisions” means the piggy-back registration rights
contemplated by the terms of this Agreement, including, but not necessarily
limited to, Section 4(f) hereof, and of the other Transaction Agreements.

 

“Registration Statement” means an effective registration statement covering the
Registrable Securities.

 

“SEC Documents” means all reports, schedules, forms, statements, prospectuses,
registration statements and other documents, as such documents may be amended or
supplemented, required to be filed by the Company with or furnished to the SEC
by it since February 2017.

 

“Securities” means the Note, the Warrants and the Shares.

 

“Shares” means the shares of common stock underlying the Note and Warrant.

 

“State of Incorporation” means Delaware.

 

“Trading Day” means any day during which the Principal Trading Market shall be
open for business.

 

“Transfer Agent” means Corporate Stock Transfer, the transfer agent for the
Company’s Common Stock.

 

“Transaction Agreements” means this Purchase Agreement, the Note, and the
Warrant, and includes all ancillary documents referred to in those agreements.

 

c. Form of Payment; Delivery of Certificates.

 

(i) The Lender shall pay the Loan Amount less an original issue discount of
$20,000 by delivering immediately available good funds in United States Dollars
to the Company no later than the date required by the terms of the Note.

 

(ii) No later than the Closing Date, the Company shall deliver the Certificates,
each duly executed on behalf of the Company and issued in the name of the
Lender, to the Lender.

 



3

 

 

d. Method of Payment. Payment of the Loan Amount shall be made by wire transfer
of funds from the Lender.

 

2. LENDER REPRESENTATIONS, WARRANTIES, ETC.; ACCESS TO INFORMATION; INDEPENDENT
INVESTIGATION.

 

The Lender represents and warrants to, and covenants and agrees with, the
Company as follows:

 

a. Without limiting Lender’s right to sell the Securities pursuant to an
effective registration statement or otherwise in compliance with the 1933 Act,
the Lender is purchasing the Securities for its own account for investment only
and not with a view towards the public sale or distribution thereof and not with
a view to or for sale in connection with any distribution thereof.

 

b. The Lender is (i) an “accredited investor” as that term is defined in Rule
501 of the General Rules and Regulations under the 1933 Act by reason of Rule
501(a)(3), (ii) experienced in making investments of the kind described in this
Agreement and the related documents, (iii) able, by reason of the business and
financial experience of its officers (if an entity) and professional advisors
(who are not affiliated with or compensated in any way by the Company or any of
its Affiliates or selling agents), to protect its own interests in connection
with the transactions described in this Agreement, and the related documents,
and to evaluate the merits and risks of an investment in the Securities, and
(iv) able to afford the entire loss of its investment in the Securities.

 

c. The Lender understands that the Securities are being offered and sold to it
in reliance on specific exemptions from the registration requirements of the
1933 Act and state securities laws and that the Company is relying upon the
truth and accuracy of, and the Lender’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of the Lender set
forth herein in order to determine the availability of such exemptions and the
eligibility of the Lender to acquire the Securities.

 

d. The Lender and its advisors, if any, have been furnished with or have been
given access to all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Securities
which have been requested by the Lender, including those set forth on in any
annex attached hereto. The Lender and its advisors, if any, have been afforded
the opportunity to ask questions of the Company and its management and have
received complete and satisfactory answers to any such inquiries. Without
limiting the generality of the foregoing, the Lender has also had the
opportunity to obtain and to review the Company’s filings on EDGAR.

 



4

 

 

e. The Lender understands that its investment in the Securities involves a high
degree of risk.

 

f. The Lender hereby represents that, in connection with its purchase of the
Securities, it has not relied on any statement or representation by the Company
or any of its officers, directors, employees. attorneys or agents, except as
specifically set forth herein.

 

g. The Lender understands that no United States federal or state agency or any
other government or governmental agency has passed on or made any recommendation
or endorsement of the Securities.

 

h. This Agreement and the other Transaction Agreements to which the Lender is a
party, and the transactions contemplated thereby, have been duly and validly
authorized, executed and delivered on behalf of the Lender and are valid and
binding agreements of the Lender enforceable in accordance with their respective
terms, subject as to enforceability to general principles of equity and to
bankruptcy, insolvency, moratorium and other similar laws affecting the
enforcement of creditors’ rights generally.

 

3. COMPANY REPRESENTATIONS, ETC. The Company represents and warrants to the
Lender as of the date hereof and as of the Closing Date that, except as
otherwise provided in Annex III hereto:

 

a. Rights of Others Affecting the Transactions. There are no preemptive rights
of any shareholder of the Company, as such, to acquire the Note. No party other
than the Lender or Rose Capital has a currently exercisable right of first
refusal which would be applicable to any or all of the transactions contemplated
by the Transaction Agreements.

 

b. Status. The Company is a corporation duly organized, validly existing and in
good standing under the laws of the State of Incorporation and has the requisite
corporate power to own its properties and to carry on its business as now being
conducted. The Company is duly qualified as a foreign corporation to do business
and is in good standing in each jurisdiction where the nature of the business
conducted or property owned by it makes such qualification necessary, other than
those jurisdictions in which the failure to so qualify would not have or result
in a Material Adverse Effect. The Company has registered its stock and is
obligated to file reports pursuant to Section 12 or Section 15(d) of the
Securities and Exchange Act of 1934, as amended (the “1934 Act”). The Common
Stock is quoted on the Principal Trading Market. The Company has received no
notice, either oral or written, with respect to the continued eligibility of the
Common Stock for such quotation on the Principal Trading Market, and the Company
has maintained all requirements on its part for the continuation of such
quotation.

 



5

 

 

c. Authorized Shares.

 

(i) The authorized capital stock of the Company consists of 200,000,000 shares
of Common Stock, $0.001 par value per share, of which approximately 76,000,000
shares are outstanding as of the date hereto, and 20,000,000 shares of Preferred
Stock, $0.001 par value per share, with one million (1,000,000) of such shares
being designated as Series A Preferred Stock, of which 1,000,000 shares are
outstanding as of the date hereto and with seventeen million (17,000,000) of
such shares being designated as Series B Preferred Stock, of which 13,784,201
shares are outstanding as of the date hereto.

 

(ii) As of the date hereof and as of the Closing Date, (1) other than as
disclosed in the Company’s SEC Documents, there are no outstanding securities
which are convertible into shares of Common Stock, whether such conversion is
currently exercisable or exercisable only upon some future date or the
occurrence of some event in the future and (2) the Company has not issued any
warrants or other rights to acquire shares of the Common Stock other than those
referred to in the Company’s SEC Documents or as disclosed to Lender. If any
such securities are listed on Annex III, the number or amount of each such
outstanding convertible security and the conversion terms thereof or of each
such warrant or other right and the terms of its exercise are set forth in said
Annex III.

 

(iii) All issued and outstanding shares of Common Stock have been duly
authorized and validly issued and are fully paid and non-assessable. The Company
has sufficient authorized and unissued shares of Common Stock as may be
necessary to effect the issuance of the Shares on the Closing Date.

 

(iv) As of the Closing Date, the Securities shall have been duly authorized by
all necessary corporate action on the part of the Company, and, when issued on
the Closing Date.

 

d. Transaction Agreements and Stock. This Agreement and each of the other
Transaction Agreements, and the transactions contemplated thereby, have been
duly and validly authorized by the Company, this Agreement has been duly
executed and delivered by the Company and this Agreement is, and the Note, each
of the other Transaction Agreements, when executed and delivered by the Company,
will be, valid and binding agreements of the Company enforceable in accordance
with their respective terms, subject as to enforceability to general principles
of equity and to bankruptcy, insolvency, moratorium, and other similar laws
affecting the enforcement of creditors’ rights generally.

 

e. Non-contravention. The execution and delivery of this Agreement and each of
the other Transaction Agreements by the Company, the issuance of the Securities,
and the consummation by the Company of the other transactions contemplated by
this Agreement, the Note, and the other Transaction Agreements do not and will
not conflict with or result in a breach by the Company of any of the terms or
provisions of, or constitute a default under (i) the certificate of
incorporation or by-laws of the Company, each as currently in effect, (ii) any
indenture, mortgage, deed of trust, or other material agreement or instrument to
which the Company is a party or by which it or any of its properties or assets
are bound, including any listing agreement for the Common Stock except as herein
set forth, or (iii) to its knowledge, any existing applicable law, rule, or
regulation or any applicable decree, judgment, or order of any court, United
States federal or state regulatory body, administrative agency, or other
governmental body having jurisdiction over the Company or any of its properties
or assets, except such conflict, breach or default which would not have or
result in a Material Adverse Effect.

 



6

 

 

f. Approvals. No authorization, approval or consent of any court, governmental
body, regulatory agency, self-regulatory organization, or stock exchange or
market or the shareholders of the Company is required to be obtained by the
Company for the issuance and sale of the Securities to the Lender as
contemplated by this Agreement, except such authorizations, approvals and
consents that have been obtained.

 

g. Filings. None of the Company’s SEC Documents contained, at the time they were
filed, any untrue statement of a material fact or omitted to state any material
fact required to be stated therein or necessary to make the statements made
therein in light of the circumstances under which they were made, not
misleading. Since December 2018, the Company has timely filed all requisite
forms, reports and exhibits thereto required to be filed by the Company with the
SEC. All financial statements are in compliance with GAAP and all SEC documents
comply with all SEC rules and regulations.

 

h. Absence of Certain Changes. Since the Last Audited Date, there has been no
material adverse change and no Material Adverse Effect, except as disclosed in
the Company’s SEC Documents. Since the Last Audited Date, except as provided in
the Company’s SEC Documents, the Company has not (i) incurred or become subject
to any material liabilities (absolute or contingent) except liabilities incurred
in the ordinary course of business consistent with past practices; (ii)
discharged or satisfied any material lien or encumbrance or paid any material
obligation or liability (absolute or contingent), other than current liabilities
paid in the ordinary course of business consistent with past practices; (iii)
declared or made any payment or distribution of cash or other property to
shareholders with respect to its capital stock, or purchased or redeemed, or
made any agreements to purchase or redeem, any shares of its capital stock; (iv)
sold, assigned or transferred any other tangible assets, or canceled any debts
owed to the Company by any third party or claims of the Company against any
third party, except in the ordinary course of business consistent with past
practices; (v) waived any rights of material value, whether or not in the
ordinary course of business, or suffered the loss of any material amount of
existing business; (vi) made any increases in employee compensation, except in
the ordinary course of business consistent with past practices; or (vii)
experienced any material problems with labor or management in connection with
the terms and conditions of their employment.

 

i. Full Disclosure. To the best of the Company’s knowledge, there is no fact
known to the Company (other than general economic conditions known to the public
generally or as disclosed in the Company’s SEC Documents) that has not been
disclosed in writing to the Lender that would reasonably be expected to have or
result in a Material Adverse Effect.

 



7

 

 

j. Absence of Litigation. Except as disclosed in the Company’s SEC Documents,
there is no action, suit, proceeding, inquiry or investigation before or by any
court, public board or body pending or, to the knowledge of the Company,
threatened against or affecting the Company before or by any governmental
authority or nongovernmental department, commission, board, bureau, agency or
instrumentality or any other person, wherein an unfavorable decision, ruling or
finding would have a Material Adverse Effect or which would adversely affect the
validity or enforceability of, or the authority or ability of the Company to
perform its obligations under, any of the Transaction Agreements. The Company is
not aware of any valid basis for any such claim that (either individually or in
the aggregate with all other such events and circumstances) could reasonably be
expected to have a Material Adverse Effect. There are no outstanding or
unsatisfied judgments, orders, decrees, writs, injunctions or stipulations to
which the Company is a party or by which it or any of its properties is bound,
that involve the transaction contemplated herein or that, alone or in the
aggregate, could reasonably be expect to have a Material Adverse Effect.

 

k. Absence of Events of Default. Except as set forth in Section 3(e) hereof, (i)
neither the Company nor any of its subsidiaries is in default in the performance
or observance of any material obligation, agreement, covenant or condition
contained in any material indenture, mortgage, deed of trust or other material
agreement to which it is a party or by which its property is bound, and (ii) no
Event of Default (or its equivalent term), as defined in the respective
agreement to which the Company or its subsidiary is a party, and no event which,
with the giving of notice or the passage of time or both, would become an Event
of Default (or its equivalent term) (as so defined in such agreement), has
occurred and is continuing, which would have a Material Adverse Effect.

 

l. Absence of Certain Company Control Person Actions or Events. To the Company’s
knowledge, none of the following has occurred during the past five (5) years
with respect to a Company Control Person:

 

(1) A petition under the federal bankruptcy laws or any state insolvency law was
filed by or against, or a receiver, fiscal agent or similar officer was
appointed by a court for the business or property of such Company Control
Person, or any partnership in which he was a general partner at or within two
years before the time of such filing, or any corporation or business association
of which he was an executive officer at or within two years before the time of
such filing;

 

(2) Such Company Control Person was convicted in a criminal proceeding or is a
named subject of a pending criminal proceeding (excluding traffic violations and
other minor offenses);

 



8

 

 

(3) Such Company Control Person was the subject of any order, judgment or
decree, not subsequently reversed, suspended or vacated, of any court of
competent jurisdiction, permanently or temporarily enjoining him from, or
otherwise limiting, the following activities:

 

(i) acting, as an investment advisor, underwriter, broker or dealer in
securities, or as an affiliated person, director or employee of any investment
company, bank, savings and loan association or insurance company, as a futures
commission merchant, introducing broker, commodity trading advisor, commodity
pool operator, floor broker, any other Person regulated by the Commodity Futures
Trading Commission (“CFTC”) or engaging in or continuing any conduct or practice
in connection with such activity;

 

(ii) engaging in any type of business practice; or

 

(iii) engaging in any activity in connection with the purchase or sale of any
security or commodity or in connection with any violation of federal or state
securities laws or federal commodities laws;

 

(4) Such Company Control Person was the subject of any order, judgment or
decree, not subsequently reversed, suspended or vacated, of any federal or state
authority barring, suspending or otherwise limiting for more than 60 days the
right of such Company Control Person to engage in any activity described in
paragraph (3) of this item, or to be associated with Persons engaged in any such
activity; or

 

(5) Such Company Control Person was found by a court of competent jurisdiction
in a civil action or by the CFTC or SEC to have violated any federal or state
securities law, and the judgment in such civil action or finding by the CFTC or
SEC has not been subsequently reversed, suspended, or vacated.

 

m. No Undisclosed Liabilities or Events. To the best of the Company’s knowledge,
the Company has no liabilities or obligations other than those disclosed in the
Transaction Agreements or the Company’s SEC Documents or those incurred in the
ordinary course of the Company’s business since the Last Audited Date, or which
individually or in the aggregate, do not or would not have a Material Adverse
Effect. No event or circumstances has occurred or exists with respect to the
Company or its properties, business, operations, condition (financial or
otherwise), or results of operations, which, under applicable law, rule or
regulation, requires public disclosure or announcement prior to the date hereof
by the Company but which has not been so publicly announced or disclosed. There
are no proposals currently under consideration or currently anticipated to be
under consideration by the Board of Directors or the executive officers of the
Company which proposal would (x) change the articles or certificate of
incorporation or other charter document or by-laws of the Company, each as
currently in effect, with or without shareholder approval, which change would
reduce or otherwise adversely affect the rights and powers of the shareholders
of the Common Stock or (y) materially or substantially change the business,
assets or capital of the Company, including its interests in subsidiaries.

 



9

 

 

n. Dilution. The Shares may have a dilutive effect on the ownership interests of
the other shareholders (and Persons having the right to become shareholders) of
the Company. The Company’s executive officers and directors have studied and
fully understand the nature of the Securities being sold hereby and recognize
that they have such a potential dilutive effect. The board of directors of the
Company has concluded, in its good faith business judgment, that such issuance
is in the best interests of the Company. The Company specifically acknowledges
that its obligation to issue the Shares upon conversion of the Note is binding
upon the Company and enforceable regardless of the dilution such issuance may
have on the ownership interests of other shareholders of the Company, and the
Company will honor such obligations, including honoring every Conversion Notice,
unless the Company is subject to an injunction (which injunction was not sought
by the Company) prohibiting the Company from doing so.

 

o. Fees to Brokers and Others. The Company has taken no action which would give
rise to any claim by any Person for brokerage commission or similar payments by
Lender relating to this Agreement or the transactions contemplated hereby. The
Company shall indemnify and hold harmless each of Lender, its employees,
officers, directors, agents, and partners, and their respective Affiliates, from
and against all claims, losses, damages, costs (including the costs of
preparation and attorney’s fees) and expenses suffered in respect of any such
claimed or existing fees, as and when incurred.

 

p. Confirmation. The Company confirms that all statements of the Company
contained herein shall survive acceptance of this Agreement by the Lender. The
Company agrees that, if any events occur or circumstances exist prior to the
Closing Date or the release of the Loan Amount to the Company which would make
any of the Company’s representations, warranties, agreements or other
information set forth herein materially untrue or materially inaccurate as of
such date, the Company shall immediately notify the Lender (directly or through
its counsel, if any) and the Escrow Agent in writing prior to such date of such
fact, specifying which representation, warranty or covenant is affected and the
reasons therefor.

 

4. CERTAIN COVENANTS AND ACKNOWLEDGMENTS.

 

a. Transfer Restrictions. The Lender acknowledges that (1) the Securities have
not been and are not being registered under the provisions of the 1933 Act and,
except as provided in the Registration Rights Provisions or otherwise included
in an effective registration statement, the Shares have not been and are not
being registered under the 1933 Act, and may not be transferred unless (A)
subsequently registered thereunder or (B) the Lender shall have delivered to the
Company an opinion of counsel, reasonably satisfactory in form, scope and
substance to the Company, to the effect that the Securities to be sold or
transferred may be sold or transferred pursuant to an exemption from such
registration; (2) any sale of the Securities made in reliance on Rule 144
promulgated under the 1933 Act may be made only in accordance with the terms of
said Rule and further, if said Rule is not applicable, any resale of such
Securities under circumstances in which the seller, or the Person through whom
the sale is made, may be deemed to be an underwriter, as that term is used in
the 1933 Act, may require compliance with some other exemption under the 1933
Act or the rules and regulations of the SEC thereunder; and (3) neither the
Company nor any other Person is under any obligation to register the Securities
(other than pursuant to the Registration Rights Provisions) under the 1933 Act
or to comply with the terms and conditions of any exemption thereunder.

 



10

 

 

b. Restrictive Legend. The Lender acknowledges and agrees that, until such time
as the relevant Shares have been registered under the 1933 Act, as contemplated
by the Registration Rights Provisions and sold in accordance with an effective
Registration Statement or otherwise in accordance with another effective
registration statement, the certificates and other instruments representing any
of the Securities shall bear a restrictive legend in substantially the following
form (and a stop-transfer order may be placed against transfer of any such
Securities):

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.

 

c. Filings. The Company undertakes and agrees to make all necessary filings in
connection with the sale of the Securities to the Lender under any United States
laws and regulations applicable to the Company, or by any domestic securities
exchange or trading market, and to provide a copy thereof to the Lender promptly
after such filing.

 

d. Reporting Status. So long as the Lender beneficially owns any of the
Securities and for at least twenty (20) Trading Days thereafter, the Company
shall file all reports required to be filed with the SEC pursuant to Section 13
or 15(d) of the 1934 Act, shall take all reasonable action under its control to
ensure that adequate current public information with respect to the Company, as
required in accordance with Rule 144(c)(2) of the 1933 Act, is publicly
available, and shall not terminate its status as an issuer required to file
reports under the 1934 Act even if the 1934 Act or the rules and regulations
thereunder would permit such termination. The Company will take all reasonable
action under its control to maintain the continued listing and quotation and
trading of its Common Stock (including, without limitation, all Registrable
Securities) on the Principal Trading Market and, to the extent applicable to it,
will comply in all material respects with the Company’s reporting, filing and
other obligations under the by-laws or rules of the Principal Trading Market
applicable to it at least through the date which is sixty (60) days after the
later of the date on which all of the Notes have been converted or been paid in
full.

 



11

 

 

e. Piggy-Back Registration Rights; Rule 144.

 

(i) The Holder shall have piggy-back registration rights with respect to the
Registrable Securities. If the Company participates (whether voluntarily or by
reason of an obligation to a third party) in the registration of any shares of
the Company’s stock (other than a registration on Form S-8 or on Form S-4), the
Company shall give written notice thereof to the Holder and the Holder shall
have the right, exercisable within ten (10) Trading Days after receipt of such
notice, to demand inclusion of all or a portion of the Holder’s Registrable
Securities in such registration statement. The Company undertakes to register at
least 300% of the shares issuable upon conversion of the Note to account for
market price fluctuations. If the Holder exercises such election, the
Registrable Securities so designated shall be included in the registration
statement (without any holdbacks) at no cost or expense to the Holder (other
than any commissions, if any, relating to the sale of Holder’s shares). Each
Holder’s rights under this Section 4(g)(i) shall expire at such time as such
Holder can sell all of such Holder’s remaining Registrable Securities under Rule
144 (as defined below) without volume or other restrictions or limitations.

 

(ii) With a view to making available to the Holder the benefits of Rule 144
promulgated under the 1933 Act or any other similar rule or regulation of the
SEC that may at any time permit Holder to sell securities of the Company to the
public without registration (collectively, “Rule 144”), the Company agrees to:

 

(a) make and keep public information available, as those terms are understood
and defined in Rule 144;

 

(b) file with the SEC in a timely manner all reports and other documents
required of the Company under the 1933 Act and the 1934 Act; and

 

(c) furnish to the Holder so long as such party owns Registrable Securities,
promptly upon request, (i) a written statement by the Company that it has
complied with the reporting requirements of Rule 144, the 1933 Act and the 1934
Act, (ii) if not available on the SEC’s EDGAR system, a copy of the most recent
annual or quarterly report of the Company and such other reports and documents
so filed by the Company and (iii) such other information as may be reasonably
requested to permit the Holder to sell such securities pursuant to Rule 144
without registration; and

 



12

 

 

(d) at the request of any Holder then holding Registrable Securities, give the
Transfer Agent instructions (supported by an opinion of Company counsel, if
required or requested by the Transfer Agent) to the effect that, upon the
Transfer Agent’s receipt from such Holder of

 

(i) a certificate (a “Rule 144 Certificate”) certifying (A) that the Holder’s
holding period (as determined in accordance with the provisions of Rule 144) for
the Shares which the Holder proposes to sell (the “Securities Being Sold”) is
not less than (6) months and (B) as to such other matters as may be appropriate
in accordance with Rule 144 under the Securities Act, and

 

(ii) an opinion of counsel acceptable to the Lender that, based on the Rule 144
Certificate, Securities Being Sold may be sold pursuant to the provisions of
Rule 144, even in the absence of an effective registration statement,

 

the Transfer Agent is to effect the transfer of the Securities Being Sold and
issue to the buyer(s) or transferee(s) thereof one or more stock certificates
representing the transferred Securities Being Sold without any restrictive
legend and without recording any restrictions on the transferability of such
shares on the Transfer Agent’s books and records (except to the extent any such
legend or restriction results from facts other than the identity of the relevant
Holder, as the seller or transferor thereof, or the status, including any
relevant legends or restrictions, of the shares of the Securities Being Sold
while held by the Lender). If the Transfer Agent reasonably requires any
additional documentation at the time of the transfer, the Company shall deliver
or cause to be delivered all such reasonable additional documentation as may be
necessary to effectuate the issuance of an unlegended certificate.

 

5. TRANSFER AGENT INSTRUCTIONS.

 

a. The Company warrants that, with respect to the Securities, other than the
stop transfer instructions to give effect to Section 4(a) hereof, it will give
its transfer agent no instructions inconsistent with instructions to issue
Common Stock from time to time upon the conversion of the Note in such amounts
as specified from time to time by the Company to the transfer agent, bearing the
restrictive legend specified in Section 4(b) of this Agreement prior to
registration of the Shares under the 1933 Act, registered in the name of the
Lender or its nominee and in such denominations to be specified by the Holder in
connection with each conversion. Except as so provided, the Shares shall
otherwise be freely transferable on the books and records of the Company as and
to the extent provided in this Agreement and the other Transaction Agreements.
Nothing in this Section shall affect in any way the Lender’s obligations and
agreement to comply with all applicable securities laws upon resale of the
Securities. If the Lender provides the Company with an opinion of counsel
reasonably satisfactory to the Company that registration of a resale by the
Lender of any of the Securities in accordance with clause (1)(B) of Section 4(a)
of this Agreement is not required under the 1933 Act, the Company shall (except
as provided in clause (2) of Section 4(a) of this Agreement) permit the transfer
of the Securities promptly instruct the Company’s transfer agent to issue one or
more certificates for Common Stock without legend in such name and in such
denominations as specified by the Lender.

 



13

 

 

b. The Company will authorize the Transfer Agent to give information relating to
the Company directly to the Holder or the Holder’s representatives upon the
request of the Holder or any such representative, to the extent such information
relates to (i) the status of shares of Common Stock issued or claimed to be
issued to the Holder in connection with a Notice of Exercise or transfer of
Pledged Shares to the Holder, or (ii) the aggregate number of outstanding shares
of Common Stock of all shareholders (as a group, and not individually) as of a
current or other specified date. At the request of the Holder, the Company will
provide the Holder with a copy of the authorization so given to the Transfer
Agent.

 

6. CLOSING DATE.

 

a. The Closing Date shall occur on the date which is the first Trading Day after
each of the conditions contemplated by Sections 7 and 8 hereof shall have either
been satisfied or been waived by the party in whose favor such conditions run.

 

b. The closing of the Transactions shall occur on the Closing Date at the
offices of the Company and shall take place no later than 5:00 P.M., New York
time, on such day or such other time as is mutually agreed upon by the Company
and the Lender.

 

7. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

 

The Lender understands that the Company’s obligation to sell the Notes to the
Lender pursuant to this Agreement on the Closing Date is conditioned upon:

 

a.The execution and delivery of this Agreement by the Lender

 

b.Delivery by the Lender good funds as payment in full of an amount equal to the
Loan Amount less $20,000 in accordance with this Agreement;

 

c.The accuracy on such Closing Date of the representations and warranties of the
Lender contained in this Agreement, each as if made on such date, and the
performance by the Lender on or before such date of all covenants and agreements
of the Lender required to be performed on or before such date; and

 

d.There shall not be in effect any law, rule or regulation prohibiting or
restricting the transactions contemplated hereby, or requiring any consent or
approval which shall not have been obtained.

 



14

 

 

8. CONDITIONS TO THE LENDER’S OBLIGATION TO PURCHASE.

 

The Company understands that the Lender’s obligation to purchase the Note on the
Closing Date is conditioned upon:

 

a.The execution and delivery of this Agreement and the other Transaction
Agreements by the Company;

 

b.The execution and delivery of the Note;

 

c.The execution and delivery of the Warrant;

 

d.The accuracy in all material respects on the Closing Date of the
representations and warranties of the Company contained in this Agreement, each
as if made on such date, and the performance by the Company on or before such
date of all covenants and agreements of the Company required to be performed on
or before such date;

 

e.There shall not be in effect any law, rule or regulation prohibiting or
restricting the transactions contemplated hereby, or requiring any consent or
approval which shall not have been obtained; and

 

f.From and after the date hereof to and including the Closing Date, each of the
following conditions will remain in effect: (i) the trading of the Common Stock
shall not have been suspended by the SEC or on the Principal Trading Market;
(ii) trading in securities generally on the Principal Trading Market shall not
have been suspended or limited; (iii) no minimum prices shall been established
for securities traded on the Principal Trading Market; and (iv) there shall not
have been any material adverse change in any financial market.

 



15

 

 

9. INDEMNIFICATION AND REIMBURSEMENT.

 

a. (i) The Company agrees to indemnify and hold harmless the Lender and its
officers, directors, employees, and agents, and each Lender Control Person from
and against any losses, claims, damages, liabilities or expenses incurred
(collectively, “Damages”), joint or several, and any action in respect thereof
to which the Lender, its partners, Affiliates, officers, directors, employees,
and duly authorized agents, and any such Lender Control Person becomes subject
to, resulting from, arising out of or relating to any misrepresentation, breach
of warranty or nonfulfillment of or failure to perform any covenant or agreement
on the part of Company contained in this Agreement, as such Damages are
incurred, except to the extent such Damages result primarily from Lender’s
failure to perform any covenant or agreement contained in this Agreement or the
Lender’s or its officer’s, director’s, employee’s, agent’s or Lender Control
Person’s gross negligence, recklessness or bad faith in performing its
obligations under this Agreement.

 

(ii) The Company hereby agrees that, if the Lender, other than by reason of its
gross negligence, illegal or willful misconduct (in each case, as determined by
a non-appealable judgment to such effect), (x) becomes involved in any capacity
in any action, proceeding or investigation brought by any shareholder of the
Company, in connection with or as a result of the consummation of the
transactions contemplated by this Agreement or the other Transaction Agreements,
or if the Lender is impleaded in any such action, proceeding or investigation by
any Person, or (y) becomes involved in any capacity in any action, proceeding or
investigation brought by the SEC, any self-regulatory organization or other body
having jurisdiction, against or involving the Company or in connection with or
as a result of the consummation of the transactions contemplated by this
Agreement or the other Transaction Agreements, or (z) is impleaded in any such
action, proceeding or investigation by any Person, then in any such case, the
Company shall indemnify, defend and hold harmless the Lender from and against
and in respect of all losses, claims, liabilities, damages or expenses resulting
from, imposed upon or incurred by the Lender, directly or indirectly, and
reimburse such Lender for its reasonable legal and other expenses (including the
cost of any investigation and preparation) incurred in connection therewith, as
such expenses are incurred. The indemnification and reimbursement obligations of
the Company under this paragraph shall be in addition to any liability which the
Company may otherwise have, shall extend upon the same terms and conditions to
any Affiliates of the Lender who are actually named in such action, proceeding
or investigation, and partners, directors, agents, employees and Lender Control
Persons (if any), as the case may be, of the Lender and any such Affiliate, and
shall be binding upon and inure to the benefit of any successors, assigns, heirs
and personal representatives of the Company, the Lender, any such Affiliate and
any such Person. The Company also agrees that neither the Lender nor any such
Affiliate, partner, director, agent, employee or Lender Control Person shall
have any liability to the Company or any Person asserting claims on behalf of or
in right of the Company in connection with or as a result of the consummation of
this Agreement or the other Transaction Agreements, except as may be expressly
and specifically provided in or contemplated by this Agreement.

 



16

 

 

b. All claims for indemnification by any Indemnified Party (as defined below)
under this Section shall be asserted and resolved as follows:

 

(i) In the event any claim or demand in respect of which any Person claiming
indemnification under any provision of this Section (an “Indemnified Party”)
might seek indemnity under paragraph (a) of this Section is asserted against or
sought to be collected from such Indemnified Party by a Person other than a
party hereto or an Affiliate thereof (a “Third Party Claim”), the Indemnified
Party shall deliver a written notification, enclosing a copy of all papers
served, if any, and specifying the nature of and basis for such Third Party
Claim and for the Indemnified Party’s claim for indemnification that is being
asserted under any provision of this Section against any Person (the
“Indemnifying Party”), together with the amount or, if not then reasonably
ascertainable, the estimated amount, determined in good faith, of such Third
Party Claim (a “Claim Notice”) with reasonable promptness to the Indemnifying
Party. If the Indemnified Party fails to provide the Claim Notice with
reasonable promptness after the Indemnified Party receives notice of such Third
Party Claim, the Indemnifying Party shall not be obligated to indemnify the
Indemnified Party with respect to such Third Party Claim to the extent that the
Indemnifying Party’s ability to defend has been prejudiced by such failure of
the Indemnified Party. The Indemnifying Party shall notify the Indemnified Party
as soon as practicable within the period ending thirty (30) calendar days
following receipt by the Indemnifying Party of either a Claim Notice or an
Indemnity Notice (as defined below) (the “Dispute Period”) whether the
Indemnifying Party disputes its liability or the amount of its liability to the
Indemnified Party under this Section and whether the Indemnifying Party desires,
at its sole cost and expense, to defend the Indemnified Party against such Third
Party Claim. The following provisions shall also apply.

 

(x) If the Indemnifying Party notifies the Indemnified Party within the Dispute
Period that the Indemnifying Party desires to defend the Indemnified Party with
respect to the Third Party Claim pursuant to this paragraph (b) of this Section,
then the Indemnifying Party shall have the right to defend, with counsel
reasonably satisfactory to the Indemnified Party, at the sole cost and expense
of the Indemnifying Party, such Third Party Claim by all appropriate
proceedings, which proceedings shall be vigorously and diligently prosecuted by
the Indemnifying Party to a final conclusion or will be settled at the
discretion of the Indemnifying Party (but only with the consent of the
Indemnified Party in the case of any settlement that provides for any relief
other than the payment of monetary damages or that provides for the payment of
monetary damages as to which the Indemnified Party shall not be indemnified in
full pursuant to paragraph (a) of this Section). The Indemnifying Party shall
have full control of such defense and proceedings, including any compromise or
settlement thereof; provided, however, that the Indemnified Party may, at the
sole cost and expense of the Indemnified Party, at any time prior to the
Indemnifying Party’s delivery of the notice referred to in the first sentence of
this subparagraph (x), file any motion, answer or other pleadings or take any
other action that the Indemnified Party reasonably believes to be necessary or
appropriate protect its interests; and provided further, that if requested by
the Indemnifying Party, the Indemnified Party will, at the sole cost and expense
of the Indemnifying Party, provide reasonable cooperation to the Indemnifying
Party in contesting any Third Party Claim that the Indemnifying Party elects to
contest. The Indemnified Party may participate in, but not control, any defense
or settlement of any Third Party Claim controlled by the Indemnifying Party
pursuant to this subparagraph (x), and except as provided in the preceding
sentence, the Indemnified Party shall bear its own costs and expenses with
respect to such participation. Notwithstanding the foregoing, the Indemnified
Party may take over the control of the defense or settlement of a Third Party
Claim at any time if it irrevocably waives its right to indemnity under
paragraph (a) of this Section with respect to such Third Party Claim.

 



17

 

 

(y) If the Indemnifying Party fails to notify the Indemnified Party within the
Dispute Period that the Indemnifying Party desires to defend the Third Party
Claim pursuant to paragraph (b) of this Section, or if the Indemnifying Party
gives such notice but fails to prosecute vigorously and diligently or settle the
Third Party Claim, or if the Indemnifying Party fails to give any notice
whatsoever within the Dispute Period, then the Indemnified Party shall have the
right to defend, at the sole cost and expense of the Indemnifying Party, the
Third Party Claim by all appropriate proceedings, which proceedings shall be
prosecuted by the Indemnified Party in a reasonable manner and in good faith or
will be settled at the discretion of the Indemnified Party (with the consent of
the Indemnifying Party, which consent will not be unreasonably withheld). The
Indemnified Party will have full control of such defense and proceedings,
including any compromise or settlement thereof; provided, however, that if
requested by the Indemnified Party, the Indemnifying Party will, at the sole
cost and expense of the Indemnifying Party, provide reasonable cooperation to
the Indemnified Party and its counsel in contesting any Third Party Claim which
the Indemnified Party is contesting. Notwithstanding the foregoing provisions of
this subparagraph (y), if the Indemnifying Party has notified the Indemnified
Party within the Dispute Period that the Indemnifying Party disputes its
liability or the amount of its liability hereunder to the Indemnified Party with
respect to such Third Party Claim and if such dispute is resolved in favor of
the Indemnifying Party in the manner provided in subparagraph(z) below, the
Indemnifying Party will not be required to bear the costs and expenses of the
Indemnified Party’s defense pursuant to this subparagraph (y) or of the
Indemnifying Party’s participation therein at the Indemnified Party’s request,
and the Indemnified Party shall reimburse the Indemnifying Party in full for all
reasonable costs and expenses incurred by the Indemnifying Party in connection
with such litigation. The Indemnifying Party may participate in, but not
control, any defense or settlement controlled by the Indemnified Party pursuant
to this subparagraph (y), and the Indemnifying Party shall bear its own costs
and expenses with respect to such participation.

 



18

 

 

(z) If the Indemnifying Party notifies the Indemnified Party that it does not
dispute its liability or the amount of its liability to the Indemnified Party
with respect to the Third Party Claim under paragraph (a) of this Section or
fails to notify the Indemnified Party within the Dispute Period whether the
Indemnifying Party disputes its liability or the amount of its liability to the
Indemnified Party with respect to such Third Party Claim, the amount of Damages
specified in the Claim Notice shall be conclusively deemed a liability of the
Indemnifying Party under paragraph (a) of this Section and the Indemnifying
Party shall pay the amount of such Damages to the Indemnified Party on demand.
If the Indemnifying Party has timely disputed its liability or the amount of its
liability with respect to such claim, the Indemnifying Party and the Indemnified
Party shall proceed in good faith to negotiate a resolution of such dispute;
provided, however, that if the dispute is not resolved within thirty (30) days
after the Claim Notice, the Indemnifying Party shall be entitled to institute
such legal action as it deems appropriate.

 

(ii) In the event any Indemnified Party should have a claim under paragraph (a)
of this Section against the Indemnifying Party that does not involve a Third
Party Claim, the Indemnified Party shall deliver a written notification of a
claim for indemnity under paragraph (a) of this Section specifying the nature of
and basis for such claim, together with the amount or, if not then reasonably
ascertainable, the estimated amount, determined in good faith, of such claim (an
“Indemnity Notice”) with reasonable promptness to the Indemnifying Party. The
failure by any Indemnified Party to give the Indemnity Notice shall not impair
such party’s rights hereunder except to the extent that the Indemnifying Party
demonstrates that it has been irreparably prejudiced thereby. If the
Indemnifying Party notifies the Indemnified Party that it does not dispute the
claim or the amount of the claim described in such Indemnity Notice or fails to
notify the Indemnified Party within the Dispute Period whether the Indemnifying
Party disputes the claim or the amount of the claim described in such Indemnity
Notice, the amount of Damages specified in the Indemnity Notice will be
conclusively deemed a liability of the Indemnifying Party under paragraph (a) of
this Section and the Indemnifying Party shall pay the amount of such Damages to
the Indemnified Party on demand. If the Indemnifying Party has timely disputed
its liability or the amount of its liability with respect to such claim, the
Indemnifying Party and the Indemnified Party shall proceed in good faith to
negotiate a resolution of such dispute; provided, however, that it the dispute
is not resolved within thirty (30) days after the Claim Notice, the Indemnifying
Party shall be entitled to institute such legal action as it deems appropriate.

 

c. The indemnity agreements contained herein shall be in addition to (i) any
cause of action or similar rights of the indemnified party against the
indemnifying party or others, and (ii) any liabilities the indemnifying party
may be subject to.

 



19

 

 

10. JURY TRIAL WAIVER. The Company and the Lender hereby waive a trial by jury
in any action, proceeding or counterclaim brought by either of the Parties
hereto against the other in respect of any matter arising out or in connection
with the Transaction Agreements.

 

11. GOVERNING LAW: MISCELLANEOUS.

 

a. (i) This Agreement shall be governed by and interpreted in accordance with
the laws of the State of Nevada for contracts to be wholly performed in such
state and without giving effect to the principles thereof regarding the conflict
of laws. Each of the parties consents to the exclusive jurisdiction of the
federal courts whose districts encompass any part of the State of New Jersey or
the state courts of the State of New Jersey in connection with any dispute
arising under this Agreement or any of the other Transaction Agreements and
hereby waives, to the maximum extent permitted by law, any objection, including
any objection based on forum non conveniens, to the bringing of any such
proceeding in such jurisdictions or to any claim that such venue of the suit,
action or proceeding is improper. To the extent determined by such court, the
Company shall reimburse the Lender for any reasonable legal fees and
disbursements incurred by the Lender in enforcement of or protection of any of
its rights under any of the Transaction Agreements. Nothing in this Section
shall affect or limit any right to serve process in any other manner permitted
by law.

 

(ii) The Company and the Lender acknowledge and agree that irreparable damage
would occur in the event that any of the provisions of this Agreement or the
other Transaction Agreements were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to an injunction or injunctions to prevent or cure
breaches of the provisions of this Agreement and the other Transaction
Agreements and to enforce specifically the terms and provisions hereof and
thereof, this being in addition to any other remedy to which any of them may be
entitled by law or equity.

 

b. Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.

 

c. This Agreement shall inure to the benefit of and be binding upon the
successors and assigns of each of the parties hereto.

 

d. All pronouns and any variations thereof refer to the masculine, feminine or
neuter, singular or plural, as the context may require.

 

e. A facsimile or scanned and emailed transmission of this signed Agreement
shall be legal and binding on all parties hereto.

 



20

 

 

f. This Agreement may be signed in one or more counterparts, each of which shall
be deemed an original.

 

g. The headings of this Agreement are for convenience of reference and shall not
form part of, or affect the interpretation of, this Agreement.

 

h. If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement or the validity or
enforceability of this Agreement in any other jurisdiction.

 

i. This Agreement may be amended only by an instrument in writing signed by the
party to be charged with enforcement thereof.

 

j. This Agreement supersedes all prior agreements and understandings among the
parties hereto with respect to the subject matter hereof.

 

12. NOTICES. Any notice required or permitted hereunder shall be given in
writing (unless otherwise specified herein) and shall be deemed effectively
given on the earliest of

 

(a) the date delivered, if delivered by personal delivery as against written
receipt therefor or by confirmed facsimile transmission,

 

(b) the fifth Trading Day after deposit, postage prepaid, in the United States
Postal Service by registered or certified mail, or

 

(c) the third Trading Day after mailing by domestic or international express
courier, with delivery costs and fees prepaid,

 

in each case, addressed to each of the other parties thereunto entitled at the
following addresses (or at such other addresses as such party may designate by
ten (10) day’s advance written notice similarly given to each of the other
parties hereto):

 



COMPANY: Helix TCS, Inc.     10200 E. Girard Avenue, Suite B420     Denver, CO
80231     T: 720-328-5372     Email: sogur@helixtcs.com         LENDER: At the
address set forth on the signature page of this Agreement.  



 

13. SURVIVAL OF REPRESENTATIONS AND WARRANTIES. The Company’s and the Lender’s
representations and warranties herein shall survive the execution and delivery
of this Agreement and the delivery of the Certificates and the payment of the
Loan Amount, and shall inure to the benefit of the Lender and the Company and
their respective successors and assigns.

 

[BALANCE OF PAGE INTENTIONALLY LEFT BLANK.]

 



21

 

 

IN WITNESS WHEREOF, with respect to the Loan Amount specified below, this
Agreement has been duly executed by the Lender and the Company as of the date
set first above written.

 

LOAN AMOUNT:

 

$450,000.00

 



    LENDER:             REDDIAMOND PARTNERS, LLC             By:             
(Signature of Authorized Person)                     Printed Name and Title    
    COMPANY:             HELIX TCS, INC.             By:              (Signature
of Authorized Person)                   Printed Name and Title    

 

 

22

 



